Citation Nr: 0512191	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  00-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating of total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran is service-connected for intervertebral disc 
syndrome, evaluated as 60 percent disabling; a right wrist 
strain, evaluated as noncompensable (zero percent disabling); 
and residuals of an incision and drainage of a boil on the 
back of the left thigh, also evaluated as noncompensable.

3.  Prior to February 2003, the veteran was employed full-
time as a school custodian.  

4.  The record does not indicate that the veteran's 
employment as a school custodian constituted employment in a 
protected environment such as a family business or sheltered 
workshop.

5.  In February 2003, the veteran sustained a work-related 
injury to his back.  Since that time he has not worked, has 
received workers' compensation, and the medical evidence 
reflects he is unemployable due to his low back impairment.

6.  Although there are reports the work-related injury 
occurred on February 7, 2003, the veteran's employer has 
certified that the last day he worked was February 10, 2003.





CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met as 
of February 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the United States Court 
of Appeals for Veterans Claims (Court) held in Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. April 15, 2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated: (1) that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  See also Mayfield, supra.

The RO sent correspondence to the veteran in December 2002 
which specifically addressed the requirements for the 
establishment of a TDIU rating, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any evidence that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the July 2000 Statement of the Case 
(SOC), as well as Supplemental Statements of the Case (SSOCs) 
promulgated in October and November 2004, which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claim.  In pertinent part, the October 
2004 SSOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, he was accorded an 
examination in conjunction with this appeal in September 
2004.  Consequently, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Mayfield, 
supra; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he is 
unemployable due to his service-connected low back disorder.  

The veteran is service-connected for intervertebral disc 
syndrome, evaluated as 60 percent disabling; a right wrist 
strain, evaluated as noncompensable; and residuals of an 
incision and drainage of a boil on the back of the left 
thigh, also evaluated as noncompensable.

Service connection was established for the veteran's low back 
disorder by a March 1971 rating decision.  The current 60 
percent schedular rating was assigned by a February 1998 
rating decision based on the results of a July 1997 VA spine 
examination.  

At the July 1997 VA examination , the veteran reported, in 
part, that after his discharge he worked as a maintenance 
supervisor on aboard a United States ship; in 1976 he worked 
as a maintenance supervisor for a hotel, and subsequently as 
a correction officer for a county house of correction; and 
was currently the head maintenance custodian and shop teacher 
in a school.  He also reported that he experienced flare-ups 
of the back and missed approximately 2 days a month from 
work.  Further, he complained of severe back pain, numbness 
and tingling in his legs, right greater than left, that he 
was unable to sit for more than 15 minutes at a time or to 
stand for more than 5 minutes at a time.  It was noted that 
he moved stiffly with the aid of a cane.  On examination, he 
was found to have marked paraspinal muscle spasm.  In 
addition, it was noted that he could not toe nor heel walk.  
His hands reached to just below his knee on attempting to 
touch his toes with his knees straight.  He was able to squat 
all the way down.  Knee and ankle jerks were absent 
bilaterally.  Babinski's were negative.  It was noted that 
muscle strength in the lower extremities was difficult to 
test because of the pain the veteran was in.  However, his 
sensation in the lower extremities was approximately equal.  
Moreover, he had no pain with hip rotation, and his abdomen 
was nontender.  

The results of diagnostic testing were also noted, including 
the fact that July 1997 X-rays of the lumbar spine showed 
degenerative change.  Diagnosis was chronic lumbar pain 
syndrome with degenerative change and radiculopathy.  
Nevertheless, the examiner commented that there was no way to 
functionally test the veteran's pain; that the veteran was in 
severe pain as he went through the examination; that he could 
not sit during the examination, but had to stand; that he 
used the cane constantly; and that his gait was very 
antalgic.

The veteran submitted a statement in March 1998 contending 
that he was seeking a TDIU rating.  In support of his claim, 
he submitted a February 1998 private medical statement which 
noted the circumstances of his in-service back injury, and 
that his back pain and paresthesias had worsened over the 
years.  This clinician also noted that, currently, the 
veteran's legs would go numb when he would stand, give way, 
and he fell down.  In addition, he could not feel the rungs 
of the ladder with his feet.  Therefore, the clinician opined 
that, in his current condition, the veteran was unable to 
work.

In July 1999, the veteran submitted a completed VA Form 21-
8940 (Application for Increased Compensation Based on 
Unemployability), in which he reported, in part, that he had 
been employed as a school custodian since January 1981, and 
that he worked 40 to 50 hours per week.  Although he 
acknowledged that he was still with this employer, he 
reported that he was only doing light duty.

In a January 2000 statement, the same private clinician who 
promulgated the February 1998 statement asserted that she had 
advised the veteran that he was no longer able to work, and 
should go on permanent medical disability.

The record reflects that the RO sent correspondence to the 
veteran's employer in February 2000 for verification of his 
employment.  In March 2000, the employer responded that they 
could not complete the necessary form without the veteran's 
authorization.  Thereafter, the RO sent correspondence to the 
veteran that same month requesting that he have his employer 
complete the form.

A July 2000 Report of Contact reflects the RO contacted the 
school department in which the veteran worked, and that a 
payroll officer informed them that the veteran had not 
requested they complete the form.  However, the payroll 
officer confirmed that the veteran remained employed with the 
school department as a senior custodian, and that he worked 
full time.

The record reflects the veteran sustained a work-related 
injury to his low back in February 2003.  Medical records 
following this injury consistently find that he is 
unemployable due to his low back impairment.  For example, in 
an April 2003 statement, a private chiropractor stated that 
the veteran was totally temporarily disabled from performing 
any work activities and his injuries had significantly 
impacted his activities of daily living.  In a subsequent 
October 2003 statement, this same chiropractor stated that 
the veteran suffered a permanent injury, was disabled from 
performing his work activities, and opined that the veteran's 
disability would be ongoing and did not foresee a time when 
he would be able to return to his work activities in the 
school system.  The chiropractor further opined that the 
veteran was disabled on a permanent basis.  Similarly, in a 
July 2004 statement, this same chiropractor reported that the 
veteran had been totally disabled from performing his work 
activities, and that his injuries were directly and causally 
related to the work-related incident that occurred on 
February 7, 2003.  Moreover, the chiropractor opined that the 
veteran was totally disabled on a permanent basis.  
Additionally, the September 2004 VA spine examiner opined 
that the veteran was unemployable as a result of his 
lumbosacral spine problem.

On a March 2004 VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability 
Benefits), the veteran's employer confirmed that he last 
worked on February 10, 2003, that he had been in receipt of 
workers' compensation since that time, and that the employer 
did not know the date this benefit would stop.

A September 2004 Informal Conference Report reflects that the 
veteran's representative explained to him that as long as he 
was collecting workmen's compensation, he could not be 
granted entitlement to a TDIU rating.  However, 
the veteran reported that he was concerned that if he stopped 
his worker's compensation, then he would not be able to pay 
his bills.

In a November 2004 VA Form 21-4192, the veteran's employer 
reiterated that the veteran last worked on February 10, 2003.  
Further, the employer stated that no concession had been made 
to the employee by reason of age or disability.  The employer 
also indicated that the veteran continued to receive worker's 
compensation, but that this benefit would stop with his next 
payment.  However, a Report of Contact from later that same 
month - after the date listed as when the worker's 
compensation would stop - reflects that the school's 
bookkeeper reported she had no notification that the 
veteran's workmen's compensation benefit had stopped, and 
that the school continued to pay this benefit.

The record reflects that following the February 2003 work-
related injury, the RO denied the veteran's claim of 
entitlement to a TDIU rating on the basis that he was not 
entitled to receive both VA compensation and worker's 
compensation for the same disability.  In the October 2004 
SSOC, the RO cited to 38 C.F.R. § 3.708(b) in support of the 
rationale for this determination.


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Marginal employment shall not be considered substantially 
gainful employment.  For VA purposes, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a TDIU rating as of February 10, 2003.

Initially, the Board acknowledges that the veteran satisfies 
the percentage requirements for consideration of a TDIU 
rating under 38 C.F.R. § 4.16, in that he has a single 
service-connected disability evaluated as at least 60 
percent.  Specifically, his service-connected low back 
disorder (intervertebral disc syndrome).  The Board must now 
determine whether the veteran's service-connected 
disabilities render him incapable of obtaining and/or 
maintaining substantially gainful employment.

The Board notes that in addition to his low back disorder, 
the veteran is also service-connected for disabilities of the 
right wrist and left thigh.  However, the record reflects 
that both of these disabilities are evaluated as zero percent 
disabling.  Further, the veteran has not indicated he is 
unemployable due to these disabilities, nor that he 
experiences any current impairment as a result thereof.  
Rather, his claim is based entirely upon the impairment 
attributable to his service-connected low back disorder.  
Thus, this disability will be the focus of the Board's 
adjudication of the claim for a TDIU rating.

In evaluating the veteran's TDIU claim, the Board notes that 
there are 2 separate and distinct periods which must be 
considered.  Specifically, the period prior to his February 
2003 work-related injury, and the period as of and subsequent 
to that injury.  

With respect to the period prior to February 2003, the Board 
acknowledges that the February 1998 and January 2000 
statements from a private clinician opined that the veteran 
was unable to work due to his low back disorder.  Although 
there does not appear to be a contrary medical opinion of 
record for this period, the Board finds that it is refuted by 
the fact that the veteran was employed on a full-time basis 
as a school custodian during this period, and had been so for 
many years.  The Board notes that the veteran reported as 
part of his July 1999 VA Form 21-8940 that he was only 
performing light duty with his current employment, and at his 
July 1997 VA examination he reported that he missed 2 days of 
work per month due to flare-ups.  Nevertheless, this does not 
change the fact that the evidence clearly shows that he was 
working full-time prior to February 2003, and received 
adequate compensation for this employment as shown by both 
his July 1999 VA Form 21-8940 and the March 2004 VA Form 21-
4192.  Moreover, his employer indicated on the November 2004 
VA Form 21-4192 that no concession had been provided to the 
veteran by reason of age or disability.  

In light of the foregoing, the Board finds that the record 
does not indicate that the veteran's employment as a school 
custodian constituted employment in a protected environment 
such as a family business or sheltered workshop.  This 
finding, combined with the fact that the veteran was employed 
and worked on a full-time basis, leads to the conclusion the 
veteran had substantially gainful employment for VA purposes, 
at least prior to February 2003 (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Accordingly, he is not entitled to a TDIU rating for this 
period.

Regarding the period as of and since February 2003, there is 
no dispute that the veteran sustained a work-related back 
injury during this month, and that the medical evidence 
consistently shows he is currently unemployable due to the 
impairment attributable to his low back.  Although this 
impairment appears to have been the result of the post-
service, work-related injury, the Board notes that it would 
be difficult at best to differentiate at this point what 
impairment is attributable to the service-connected 
disability and what is attributable solely to the 
intercurrent injury.  

Moreover, it is the defined and consistently applied policy 
of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he cannot obtain and/or maintain 
substantially gainful employment due to his service-connected 
low back disorder.

As noted above, the RO cited to 38 C.F.R. § 3.708(b) for the 
proposition that the veteran is not entitled to receive both 
VA compensation and worker's compensation for the same 
disability.  However, the heading of 38 C.F.R. § 3.708, which 
reads "Federal Employees' Compensation," and the references 
to the Office of Workers' Compensation Programs, suggest that 
the regulation's provisions are only applicable when dealing 
with an employee of the federal government.  Here, it does 
not appear that the veteran's employment with the school 
department would constitute federal employment.  

Regardless, even if the provision of 38 C.F.R. § 3.708 are 
applicable in the case of this veteran, it appears to apply 
only to the specific amount of compensation the veteran is 
entitled to receive and not whether he is entitled to a TDIU 
rating.  This case appears similar to military retired pay 
cases to the extent that a veteran can be assigned a 
particular rating but elects not to receive the VA 
compensation associated therewith, and instead receives 
military retirement pay.  In other words, a veteran cannot be 
expected to forgo worker's compensation and elect to receive 
a particular VA benefit before entitlement to that VA benefit 
has been formally established.  

In the instant case, the Board finds that the veteran does 
satisfy the criteria of being unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected low back disorder.  As such, he satisfies the 
criteria for a TDIU rating under 38 C.F.R. §§ 3.340 and 4.16.  
The Board is of the opinion that the specific amount of 
compensation he is entitled to receive, to include whether 
the application of 38 C.F.R. § 3.708 is appropriate in this 
case, is separate and distinct from the issue certified for 
appeal.  See Maggitt v. West, 202 F. 3d 1370 (Fed. Cir. 
2000).

As a final matter, the Board notes that the July 2004 
chiropractor's statement reported that the work-related 
injury occurred on February 7, 2003.  However, the veteran's 
employer certified on both the March 2004 and November 2004 
VA Forms 21-4192 that the veteran last worked on February 10, 
2003.  Since February 10, 2003, was the last day in which he 
could be found to have substantially gainful employment, the 
Board is of the opinion that this is the date it was first 
factually ascertainable that the veteran satisfied the 
eligibility criteria for a TDIU rating.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

Entitlement to a TDIU rating is granted as of February 10, 
2003, subject to the law and regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


